Citation Nr: 1115116	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran received an honorable discharge for active duty performed from May 1973 to August 1974 and from August 1975 to February 1978.  He had subsequent military service from February 1978 to February 1981, at which time he received a discharge under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied entitlement to service connection for bilateral hearing loss and tinnitus.

In June 2010 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claim is necessary in this case.  

During the June 2010 hearing the Veteran asserted that his claimed hearing loss disability was caused by "draining in his ears" that started at Fort Polk in 1977.  He previously asserted that he has current bilateral hearing loss and tinnitus disabilities due to military service in the Army as a supply clerk when he went out in the field to make drops while the 105 and 155 guns were in action.  His military occupational specialty was material facility specialist, and his related civilian occupation was receiving clerk.    

His service treatment records from his first two honorable periods of service document serous otitis in June 1974 and otitis externa in December 1977.  A summary of relevant evidence follows below. 

Service treatment records from his honorable periods of service showed some complaints and treatment for upper respiratory infections, serous otitis, and otitis externa, but contained no complaints, findings, or reference to any perceived hearing loss or tinnitus.  The Veteran specifically denied any ear trouble or hearing loss in reports of medical history dated in April 1973, August 1974, and July 1975.  During service, he underwent several audiometric examinations.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
April 1973
(Entry)
RIGHT
10
15
15
N/A
35

LEFT
10
5
5
N/A
5
August 1974
RIGHT
10
20
25
45
45

LEFT
10
0
15
20
25
July 1975
RIGHT
10
10
5
10
30

LEFT
20
5
10
5
5
June 1976

RIGHT
10
20
20
N/A
25

LEFT
15
5
10
N/A
10

In December 1977 he complained of right ear pain that began in August 1977 and started again six days ago.  He also reported bleeding from his right ear two days ago after hitting his head on a wall locker very lightly.  On examination, he had wax buildup in his right ear and a moderate amount of dry, crusty wax in his left ear.  The impression was otitis externa.  In a treatment note four days later, he stated that his ears were better.  

Subsequent treatment records from his third period of service (in which he was discharged under other than honorable conditions) showed impressions of chronic otitis media of the right ear in May 1980, otitis externa in June 1980, and otitis media in January 1981, but contained no complaints or findings of any hearing loss or tinnitus.  

A post-service July 2001 VA treatment record documented that the Veteran presented to the clinic prior to submitting disability claims for hearing and chronic back pain.  Objective findings noted "hearing test abnormal: see chart."  The impression was bilateral hearing loss, abnormal hearing screening; however, no objective audiometric findings were associated with the record.  The AMC/RO should attempt to locate any audiologic hearing tests dated in July 2001 or earlier and associate them with the claims file.

The Veteran filed a claim for disability benefits from the Social Security Administration (SSA) in November 2006.  He claimed that chronic back pain and bilateral hearing loss both began in June 1984 and limited his ability to work.  His claim was denied in August 2007 because he was not disabled for SSA purposes.  He requested reconsideration, and the decision was affirmed in October 2007, noting that his complaints of back pain to medical providers were inconsistent with objective findings and that his hearing was noted to be within normal limits.  In an undated appeal form, the Veteran stated that his hearing had been "just about non-existent in [the] right ear" since August 2006.

VA treatment records dated from January 2006 to January 2008 contained no complaints or findings of any hearing loss or tinnitus.  A June 2008 VA treatment record noted some draining from his right ear.  The diagnosis was otitis externa.    

The Veteran appeared for a VA audiological consultation in December 2008 and for a VA audiological examination in March 2009, and in both instances the audiologists noted poor inter-test consistency bilaterally.  The Court has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the Veteran should be afforded one additional opportunity to fully cooperate and participate in an audiological examination for VA compensation purposes.  

The Board notes that audiometric testing in 1973 appears to reflect some hearing loss at 4000 Hertz in the right ear, as the puretone threshold was 35 decibels.  In this regard, it was noted in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Thus, any opinion obtained on examination, if hearing loss is shown, should include an opinion concerning aggravation.

The Veteran also testified that he had some hearing tests at the Albuquerque VA Clinic between 2004 and 2007.  The AMC/RO should request any VA audiometric testing records between 2004 and 2007 and any relevant ongoing medical records since May 2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for claimed bilateral hearing loss and tinnitus.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file, including VA audiometric testing records from July 2001 and earlier and between 2004 and 2007, as well as any relevant ongoing medical records since May 2009 from the Albuquerque, New Mexico VA medical center and associated clinics.

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA audiological examination.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

After reviewing the record and examining the Veteran, if the Veteran's effort produces invalid test results again, the audiologist is asked to explain the attempts to obtain reliable test results during the examination.  If hearing loss disability is shown in either ear, the audiologist is asked to provide a medical opinion as to the following:

a. Whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss disability in either ear had its onset during military service from May 1973 to August 1974 or from August 1975 to February 26, 1978, or is otherwise related to those periods of service to include as a result of noise exposure or the serous otitis or otitis externa documented during these periods of service.  
b. If any hearing loss disability in the right ear is currently identified, the examiner should provide an opinion as to whether the Veteran suffered from hearing loss in the right ear prior to his entrance on active duty in May 1973 based on the puretone threshold of 35 decibels on his entrance examination in April 1973.  If so, the examiner should provide an opinion as to whether any preexisting hearing loss underwent a permanent worsening beyond normal progression as a result of his service prior to February 26, 1978.  
c. The examiner should also provide a medical opinion as to whether it is at least as likely as not that any current tinnitus had its onset during military service or is otherwise related to his service prior to February 26, 1978, to include noise exposure or serous otitis or otitis externa documented during those periods of service.

A medical analysis and rationale must be included with the opinions.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



